significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr wes fide re ‘dear this letter is in response to the request dated with respect to the above-referenced defined benefit pension_plan pursuant to revproc_90_49 1990_2_cb_620 for the plan_year commencing revproc_90_49 sets forth the procedure whereby under certain circumstances a disallowance of the deduction of employer contributions to a qualified defined benefit pension_plan may be obtained thereby fulfilling a condition under which such contributions could revert to the employer this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent based upon the information submitted and in accordance with your request we have determined that contributions amounting to ‘ year commencing date may be considered as disallowed solely for the purpose of applying revrul_91_4 1991_1_cb_57 therefore the return of contributions not exceeding the plan provided this reversion occurs no later than one year from the date of this letter however if it is not returned by your tax filing_date including extensions filed for and granted the tax under sec_4972 would apply to this amount in granting this approval we are not expressing any opinion as to the accuracy or acceptability of any calculations or other material submitted with your request would not adversely affect the qualified status of _ which were made for the plan _ according to the information received plan_year the deductible limit for the plan_year was _ was contributed to the plan for the therefore of the plan contributions exceeded the deductible limit after the is returned pursuant to this ruling of the contributions made for the plan_year will be subject_to the percent excise_tax under sec_4972 form_5330 should be timely filed with the payment of this excise_tax when filing form_5500 for the plan_year commencing date a copy of this letter must be attached to the schedule b actuarial information a copy of this letter should be sent to the enrolled_actuary servicing the plan we have sent a copy to your authorized representative pursuant to a power_of_attorney form and to the if you have any questions regarding this matter please contact at also please refer written replies to sincerely yours matin boppert martin l pippins manager employee_plans actuarial group
